Citation Nr: 1730364	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO. 10-09 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for chronic myelogenous leukemia (CML), to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1999 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2015, the Board remanded the matter for further notification and development of the evidence. Specifically, the Board directed the RO to assist the Veteran in substantiating his claim of service connection for CML, to include as due to exposure to ionizing radiation, in compliance with 38 C.F.R. § 3.311. Further, the Board directed the RO to afford the Veteran a VA examination to determine whether the Veteran's CML was incurred in or due to his active duty and whether it is related to any in-service exposure to ionizing radiation, including depleted uranium associated with munitions, or chemicals associated with burn pits. As discussed below, there has not been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In May 2015, the Veteran testified at a hearing before a Veterans Law Judge (VLJ). The Veteran's claims file contains a transcript of that hearing. However, the VLJ who conducted that hearing and signed the September 2015 remand is no longer available to participate in the Veteran's appeal. The Veteran was given another opportunity to appear at a hearing before a VLJ who would decide the claim. However, he did not request an additional hearing within the time frame allowed, and the Board will proceed with adjudication.


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

38 C.F.R. § 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service. Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and in claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311 (a)(2). In all other claims involving radiation exposure, the VA Under Secretary for Health will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. Id. 

The Veteran contends, inter alia, that his diagnosed CML is related to in-service exposure to ionizing radiation, including depleted uranium associated with munitions. However, the record does not reflect that a dose estimate has been obtained. In addition, while the RO attempted to obtain the Veteran's DD 1141 and found that further attempts would be futile, there is no determination of record that a dose estimate would be infeasible. Therefore, a remand is warranted to obtain a dose estimate in compliance with 38 C.F.R. § 3.311. See Stegall v. West, 11 Vet. App. 268, 271 (1998). If a dose estimate would not be feasible, the RO must make a written determination as to why.

Further, the Board finds that the VA examination performed in December 2016 does not substantially comply with the September 2015 remand. In that remand, the Board directed the RO to obtain an opinion as to whether the Veteran's CML was incurred in or due to his active duty and, more specifically, whether the Veteran's CML is related to any in-service exposure to ionizing radiation, including depleted uranium associated with munitions, or chemicals associated with burn pits. In his report, the examiner provided a well-reasoned and detailed opinion based on an impressive body of medical literature regarding the radiation and health risks of depleted uranium. However, the opinion did not address the whether the Veteran's CML is related to chemicals associated with burn pits. Moreover, the examiner did not consider a dose estimate as directed by the Board, since none was obtained. As such, a remand is also warranted to obtain an addendum opinion addressing whether the Veteran's CML is related to in-service exposure to chemicals associated with burn pits and to consider a dose estimate, if feasible, in relation to the Veteran's exposure to depleted uranium. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In so doing, the RO should also ask the examiner to address whether the Veteran's CML is otherwise etiologically related to the Veteran's service.
 
Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file. 

2. In accordance with 38 C.F.R. § 3.311(a)(2)(iii), forward all records concerning the Veteran's radiation exposure, including any service records and his statements and testimony regarding radiation exposure as well as the records identified below, to the Under Secretary for Health, for preparation of a dose estimate. (If a specific estimate cannot be made, a range of possible doses should be provided.) If more information from the Veteran is required regarding specifics of his alleged exposure, he should be contacted and asked to provide the information.

The request should include pertinent evidence of the Veteran's exposure to ionizing radiation, including, but not limited to, the Veteran's May 2016 Radiation Risk Activity Information Sheet and Radiation Activity Worksheet, the May 2016 statement from C.F., the Veteran's April 2016 Statement in Support of Claim, the medical literature submitted by the Veteran in May 2016, the June 2015 letter from Dr. N.G., and the November 2008 letter from Dr. D.B.

3. If the above-requested development results in a positive dose estimate or any range of possible doses, refer the claim to the Under Secretary for Benefits for consideration of the Veteran's claim of exposure to ionizing radiation pursuant to the procedures outlined in 38 C.F.R. § 3.311(c), (d), and (e).

4. Following completion of the above, contact the examiner that performed the December 2016 VA examination if available, or another appropriate medical professional if necessary, and obtain an addendum opinion. The claims folder, including all new evidence, must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. The addendum must answer the following:

(a) Whether the Veteran's diagnosed CML is at least as likely as not (50 percent probability or greater) etiologically related to his service;

(b) Whether the Veteran's diagnosed CML is at least as likely as not etiologically related to his claimed exposure to chemicals associated with burn pits in service; AND

(c) Only if a dose estimate is obtained, whether, in light of the dose estimate, the Veteran's diagnosed CML is at least as likely as not etiologically related to his claimed exposure to ionizing radiation, including depleted uranium associated with munitions.

A complete rationale must be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

5. Thereafter, readjudicate the Veteran's claim based on the new evidence of record. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

